WILLIAMS, J.
Mary Moser brought this action in the Lucas Common Pleas by way of ejectment, seeking to recover possession of certain premises and damages for withholding same. Solomon Bassett by way of answer set up a written agreement of purchase under which he claimed possession. By way of cross petition Bassett asked that he be adjudged the rightful owner and compelling a decree of specific performance of the land contract.
A jury was waived and upon issues joined a judgment was rendered for Moser in so far as ejectment was concerned but no damages were allowed. Moser then brought this proceeding in error claiming that the lower court should have rendered her damages, the court of Appeals held:—
1. By the judgment of ouster the court adjudged the holding of Bassett to be wrongful.
2. The trial court erred, therefore, in refusing to allow Moser any damages because Bassett was in possession several months and Moser is entitled to a reasonable rental for this period.
Judgment reversed as to denial of damages.
(Culbert & Richards, JJ., concur.)